Citation Nr: 1814544	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for a low back disability.

3.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy. 

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for a posterior trunk scar. 


REPRESENTATION

Appellant represented by:	Hal W. Roach, Esq.

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 to April 1988 and from February 2005 to May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for tinnitus rated 10 percent effective December 10, 2011, and for a trunk scar, rated 0 percent, effective November 1, 2011; continued a 50 percent rating for PTSD; and increased the rating for right lower extremity radiculopathy to 20 percent effective December 10, 2011.  The decision also found clear and unmistakable error (CUE) in January 2007 and September 2007 rating decisions, and amended effective dates for schedular and temporary total (convalescence) ratings assigned for the low back disability.  An interim (February 2014) rating decision by the Columbia, South Carolina RO (which now has jurisdiction of the case) granted an earlier effective date of November 1, 2011, for the 20 percent ratings, each, assigned for a low back disability and for right lower extremity radiculopathy.   In November 2017 a videoconference hearing was held before the undersigned; a transcript is in the record. 

The issues seeking increases in the ratings for a low back disability, right lower extremity radiculopathy, PTSD, a trunk scar and a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

From the effective date of service connection, the Veteran's tinnitus has been rated 10 percent (the maximum schedular rating for tinnitus, whether perceived in one ear or both); factors warranting an extraschedular rating are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.87, Code 6260 (2017); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

At the November 2017 videoconference hearing, the Veteran was advised of the schedular criteria for rating tinnitus.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  A VA audiological examination was conducted in December 2011.  The Veteran has not identified any other potentially pertinent evidence that remains outstanding.  VA's duty to assist is met.  See generally 38 C.F.R. § 3.159 (c)(4).  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 1155; 38 C.F.R. Part 4. 

When the appeal is from the initial rating assigned with a grant of service connection, the severity of the disability during the entire period from the grant of service connection to the present is to be considered.  "Staged" ratings may be assigned for distinct periods when different levels of impairment are shown. Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Recurrent tinnitus is evaluated under Code 6260, which provides for a maximum rating of 10 percent.  Code 6260, which was revised effective June 13, 2003 to clarify existing VA practice, also provides that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Code 6260, Note 2. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's longstanding interpretation of Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Smith, 451 F.3d at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus was reasonable.

On December 2011 VA tinnitus examination, the examiner opined that the Veteran's tinnitus would have some impact on his ability to work because he reported that he had significant difficulty falling asleep at night because of the ringing in his ears and that the tinnitus was more noticeable in quiet situations.  The examiner did not opine that the Veteran was unemployable due to his tinnitus. 

In August 2012, the RO granted a 10 percent rating for tinnitus under 38 C.F.R. 
§ 4.87, Code 6260.  The Veteran appealed for a higher rating for tinnitus to reflect the severity of the disability.  In his November 2012 notice of disagreement (NOD) he did not identify any additional problems he had with tinnitus. 

VA and private treatment records during the appeal period note tinnitus on the problem list, but do not note any additional treatment for tinnitus.  

In view of the foregoing, the Board concludes that Veteran's tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. §4.87, Code 6260, and that a higher schedular rating and/or separate 10 percent ratings for tinnitus of each ear are not warranted. 

The Board has considered whether referral of the claim for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to [the Director of the Compensation Service] to determine whether an extraschedular rating is warranted.

Here, the Veteran's tinnitus is not shown (or alleged) to have manifestations or cause impairment not encompassed by the schedular criteria.  The Veteran's  reports of ringing in the ears are the basis for the 10 percent rating for tinnitus.  He has not identified factors warranting referral for extraschedular consideration, such as marked interference with employment.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary. 


ORDER

A rating in excess of 10 percent for tinnitus is denied. 


REMAND

The Board finds that further development is needed for proper consideration of the remaining claims.

The most recent VA examination to evaluate the Veteran's low back disability was in December 2011.  At the November 2017 Board hearing, he reported difficulty bending to tie his shoes, difficulty dressing, and increased back pain.  In light of the allegation of worsening, a contemporaneous examination to assess the severity of the low back disability is necessary.

The most recent VA examination to evaluate the Veteran's right lower extremity radiculopathy was in December 2011.  At the November 2017 Board hearing, he reported that he had increased leg pain, could only sit for 30 minutes, and could not walk for any extended period of time.  He also reported difficulty sleeping because of constant leg pain.  In light of the allegation of worsening, a contemporaneous examination is necessary.

The most recent VA examination to evaluate the severity of the Veteran's PTSD was in December 2011.  At the November 2017 Board hearing it was alleged that symptoms of the Veteran's PTSD have increased in severity since that examination. In light of the allegation of worsening and the 6 year interval since the Veteran was last examined, a contemporaneous examination to assess the disability is necessary. 

The most recent VA examination to evaluate the Veteran's posterior trunk scar was in December 2011.  At the November 2017 Board hearing, he reported that the scar was sore and sometimes painful to the touch.  In light of the allegation of worsening of the scar, a contemporaneous examination to ascertain the severity of the scar disability is necessary.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, at the November 2017 Board hearing, the Veteran testified that he was terminated from a machine operator job in 2012 due to his service-connected low back and PTSD disabilities.  He related that time missed from work to attend VA hearings and examinations was also a factor in his dismissal.  He also reported that he was receiving Social Security Administration (SSA) disability benefits (suggesting that he is unable to work).  Accordingly, the matter of entitlement to a TDIU rating in the context of the increased rating claim must be fully developed and adjudicated. 

The record reflects that the Veteran receives ongoing VA treatment for the disabilities on appeal.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for his low back, right lower extremity radiculopathy, PTSD, and trunk scar disabilities, and to provide authorizations for VA to obtain updated, to the present, records of any such private evaluations or treatment, to specifically include records of treatment at Travers Rest Family Practice and from Dr. Nina (who according to an internet search is more likely Dr. Mina, a neurosurgeon, in Greenville, South Carolina).  The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record complete updated records of all VA evaluations and treatment the Veteran has received since March 2017 for the disabilities on appeal.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran (with neurological consult if deemed indicated) to assess the current severity of his service-connected low back and right lower extremity radiculopathy disabilities.  The Veteran's record (to include all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination, and any other tests or studies deemed necessary must be completed.  The examiner must be provided a copy of the criteria for rating the orthopedic and neurological aspects of the disabilities. Upon review of the record and interview and examination of the Veteran, the examiner should:

(a) Assess the current severity of the Veteran's service-connected low back disability.  [The examiner must be provided a copy of the criteria for rating spine disabilities in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (and the notes following) and § 4.59], and the findings noted should include all information needed to rate the disability under the criteria for rating disabilities of the spine.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  Specifically noted should be whether the low back is ankylosed (and if so, the position of ankylosis; and whether there are neurologic manifestations other than radiculopathy of the right lower extremity-which is already separately rated), and if so their nature and severity.  Indicate also whether or not there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, note their frequency and duration).

(b) Describe in detail all symptoms (noting the nature, severity and frequency) and associated limitations of the Veteran's service-connected right lower extremity disability found.  Identify the nerve(s) underlying the Veteran's right lower extremity symptoms, and classify the disabilities shown as mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerves. 

Include rationale with all opinions

3.  The AOJ should also arrange for a psychiatric examination of the Veteran to assess the severity of his PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should have available for review the 38 C.F.R. 
§ 4.130 criteria for rating mental disorders, and should note the presence or absence of each symptom listed in the criteria for ratings above 50 percent (and any symptoms of similar gravity found that are not listed). 

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the functional impact the Veteran's PTSD has on his employability, identifying any types of employment that would rendered infeasible by the PTSD.

The examiner must include rationale with all opinions

4.  The AOJ should arrange for a scar examination of the Veteran to assess the current severity of his posterior trunk scar.  On a review of the Veteran's record and examination of the Veteran, the examiner should:

Identify all symptoms and characteristics of the Veteran's scar, and any related functional impairment, specifically including the scar's dimensions, whether it is deep or superficial, linear or nonlinear, and/or painful or unstable,  and note any related impairment of function.  To the extent possible, the examiner should distinguish pathology associated with the service-connected scar from any pathology (and impairment) that is entirely attributable to any co-existing non-service-connected skin disability. Note also the nature and extent of any treatment provided.  Include rationale with all opinions.
5.  The AOJ should then fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He must cooperate in the matter by providing the necessary information and completing the application form.  If TDIU is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement, and a substantive appeal after a statement of the case (SOC) is issued, the matter should be returned to the Board.  He should be advised that this matter will be fully before the Board only if he timely perfects an appeal of an adverse AOJ determination on the matter.

6.  The AOJ should then review the record, and readjudicate the remaining claims.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


